         Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 1 of 15


                                                              sgfipao
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                               DEC 8 2020
                                                                 LOFWENOyS^
 DEBORAH ANN BUCZEK,                                           Urn distw^

               Appellant,

          V.                                          19-CV-527(JLS)

 KEYBANK, N.A.,

                Defendant.




                              DECISION AND ORDER



      Appellant Deborah Ann Buczek appeals from an order of the United States

Bankrupcty Court for the Western District of New York entered on April 1, 2019,

and reconsidered on April 22, 2019, terminating the automatic stay that went into

effect upon the July 20, 2018 filing of her Chapter 13 bankruptcy case. See

generally Dkt. 1.

         For the reasons below, this Court determines that Buczek's arguments on

appeal are without merit, and the decision of the Bankruptcy Court will be

affirmed.

                                   BACKGROUND


         The following facts are taken from the record^ of the Bankruptcy Court in



1 Citations to the docket of the underlying bankruptcy case (No. 18-11401) will be
cited as "Bankr. Dkt." Citations to the appellate docket in this case will be cited as
"Dkt."
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 2 of 15




Buczek's underlying case. This case^ concerns real property located at 7335 Derby

Road, Derby, NY 14047. Buczek obtained a borne equity line of credit in the

amount of $50,000 on October 7, 2008, which was memorialized in a Key Equity

Options Agreement. Dkt. 12, at 3; see also Dkt. 11 (Exb. A); Bankr. Dkt. 105-2.

Buczek offered as security the real property located at 7335 Derby Road, Derby, NY

14047. After Buczek became delinquent in mortgage payments, KeyBank

commenced a foreclosure action in New York Supreme Court, Erie County in 2015.

Dkt. 12, at 3. The Judgment of Foreclosure and Sale, signed by the Honorable

Sheila A. DiTullio on April 26, 2018 and filed on May 16, 2018, authorized a

foreclosure sale of the mortgaged property. Dkt. 7-2, at 19-28; Bankr. Dkt. 146, at

19-28 (Exb. 1).

      On July 20, 2018, Buczek filed a voluntary petition for relief under the

provisions of Chapter 13 of Title 11 of the United States Bankruptcy Code in United

States Bankruptcy Court for the Western District of New York. Bankr. Dkt. 1 (Case

No. 1-18-11401). This filing resulted in an automatic stay of the foreclosure under

11 U.S.C. § 362.

      On September 18, 2018, Buczek filed her Chapter 13 Plan. Bankr. Dkt. 42;

Dkt. 6-9. KeyBank objected to the plan on October 10, 2018, on the basis that the



2 There are several other pending bankruptcy appeals involving Ms. Buczek, her
bankruptcy case No. 18-11401, or this property. See, e.g., Buczek v. Rosicki, et at.,
No. 19-CV-880-JLS (W.D.N.Y. filed July 2, 2019); Shane Christopher Buczek v.
Nationstar Mortgage LLC, No. 19-cv-1402-JLS (W.D.N.Y. filed Oct. 17, 2019); Shane
Christopher Buczek v. KeyBank, 20-cv-80(W.D.N.Y. filed Jan. 22, 2020). This order
is limited to the case No. 19-cv-527 appealing the April 1, 2019 order, and therefore
the background section will only summarize briefly the facts relevant to this appeal.
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 3 of 15




proposed plan failed to provide for KeyBank's claim, which amounted to $62,918.93.

Bankr. Dkt. 52; see also Dkt. 6-6 (KeyBank's Proof of Claim). Buczek opposed

KeyBank's claim (Bankr. Dkts. 97, 99, 117), but the Bankruptcy Court overruled

her objections at an April 8, 2019 hearing. Bankr. Dkt. 139; see generally Dkt. 9,

Hr'g Tr., Apr. 8, 2019.

      On March 4, 2019, KeyBank filed a motion for relief from the automatic stay

pursuant to 11 U.S.C. § 362(d)(1), citing multiple grounds for the requested relief.

Bankr. Dkt. 105; Dkt. 6-13. On March 28, 2019, Debtor filed her response. Bankr.

Dkt. 122; Dkt. 6-16.

      On April 1, 2019, the Bankruptcy Court held a hearing on the motion for

relief from the stay. See generally Dkt. 8, Hr'g Tr., Apr. 1, 2019(hereinafter "Apr. 1

Hr'g Tr."). At this hearing. Appellant Buczek claimed she was served with

KeyBank's motion, but was not served with a copy of the Broker Price Opinion

("BPO")that was attached to the motion. Apr. 1 Hr'g Tr. 3:9-19; id. Tr. 6:21-9:6.

Judge Bucki granted KeyBank's motion for relief from the automatic stay for cause

under Section 362(d)(1) based solely on Buczek's failure to pay post-petition

mortgage payments. Id. Tr. 18:3-19:3. Judge Bucki specified that whether Buczek

was served properly with a copy of the BPO was not relevant to the decision to lift

the stay for cause—as the lack of value of the property was only one of multiple

grounds KeyBank raised in their motion. Id. Tr. 18:18-19:12; see also id. Tr. 26:10-

27:2 ("I limit my decision to the fact that the post-petition mortgage payments were

not paid. If I was going to base my decision on values of property, I would have
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 4 of 15




required the bank to give you more time to review the broker price opinion but I'm

not basing it on that."). Judge Bucki memorialized this decision in an order signed

that day, April 1, 2019. Bankr. Dkt. 126; Dkt. 6-17.

       On April 8, 2019, Buczek filed a motion for reconsideration, entitled

"Emergency Motion for Reconsideration Requiring Emergency Injunction and

Temporary Restraining Order," and similar amended motions on April 15, 2019.

Bankr. Dkts. 134, 142, 144; Dkts. 4-8, 4-9. 4-10. KeyBank objected to these motions

for reconsideration on April 19, 2019. Bankr. Dkt. 146; Dkt. 7-2. Judge Bucki

denied Appellant Buczek's motion in a hearing held on April 22, 2019. See generally

Dkt. 10, Hr'g Tr., Apr. 22, 2019 (hereinafter "Apr. 22 Hr'g Tr."). Judge Bucki

reiterated that his decision was based on Section 862(d)(1) and Buczek's failure to

make post-petition mortgage payments—and quoted the case management order

instructing that Buczek was responsible for continuing such payments absent a

special agreement. Apr. 22 Hr'g Tr. 28:5-29:20. Judge Bucki further stated that

Buczek would have to raise any arguments relating to the validity of the mortgage

or the value of the property in state court.^ Id. Tr. 29:21-34:20.

      On April 22, 2019, Buczek filed the instant appeal, appearing pro se. Dkt. 1.

She filed an amended Notice of Appeal on April 25, 2019. Dkt. 3. Buczek's appeal




3 As Judge Bucki noted at this hearing, KeyBank's opposition papers included a
copy—and informed the Bankruptcy Court for the first time—of a state court order
dated May 16, 2018, confirming a referee's report and granting a judgment of
foreclosure and sale to KeyBank. Apr. 22 Hr'g Tr. 16:12-18:1, 24:18-25:3. In light of
this order. Judge Bucki stated that many of Buczek's arguments regarding the loan
were already rejected by Judge DiTullio in state court.
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 5 of 15




purports to raise a number of issues, including the following: violations of due

process by KeyBank and the Bankruptcy Court, failure of KeyBank to satisfy the

requirements of 11 U.S.C. § 362(d)(1) in requesting relief from the automatic stay,

denial of an opportunity to submit a defense to KeyBank's motion, fraud and

conspiracy to defraud, error by the Bankruptcy Court in removing the stay based on

failure to make payments—^which Buczek argues were not required to he made—

and the automatic stay was removed under false pretenses. Dkt. 11, at 5-6.

      Buczek filed her brief on June 5, 2019. Dkt. 11. KeyBank filed its brief on

June 18, 2019. Dkt. 12. Buczek filed a reply, an affidavit, and a supplemental reply

on July 3, 2019, July 8, 2019, and July 9, 2019, respectively. Dkts. 13, 14, 15.

KeyBank moved to strike, or, in the alternative, for leave to file a surreply on July

22, 2019. Dkt. 16. On April 6, 2020, this Courf^ granted KeyBank leave to file a

surreply, Dkt. 18, which KeyBank did on April 20, 2020. Dkt. 19.



                                    DISCUSSION


I.    JURISDICTION & STANDARD OF REVIEW

      This Court has jurisdiction to hear appeals from bankruptcy courts under 28

U.S.C. § 158(a), which provides that the "district courts of the United States shall

have jurisdiction to hear appeals .. . from final judgments, orders, and decrees; . . .

[and] with leave of court, from other interlocutory orders and decrees ... of




4 This case was assigned to Judge Wolford, before it was reassigned to Judge John
L. Sinatra, Jr. on January 3, 2020. Dkt. 17.
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 6 of 15




bankruptcy judges."5 28 U.S.C. § 158(a)(1), (3). A district court may "affirm,

modify, or reverse a bankruptcy judge's judgment, order, or decree or remand with

instructions for further proceedings." In re Ehrenfeld, No. 19-CV-8718(RA), 2020

WL 5758819, at *2(S.D.N.Y. Sept. 28, 2020)(quoting in, re Margulies, 566 B.R. 318,

328(Bankr. S.D.N.Y. 2017)). Part VIII of the Federal Rules of Bankruptcy

Procedure governs the procedures in such appeals.

      This Court will review the Bankruptcy Court's decision to lift the automatic

stay for abuse of discretion. See, e.g., Osuji v. Deutsche Bank, N.A., 589 B.R. 502,

507(E.D.N.Y. 2018)(citing/n re Sonnax Indus., 907 F.2d 1280, 1286 (2d Cir. 1990));

see also Ehrenfeld, 2020 WL 5758819, at *2 (first citing In re Sonnax, 907 F.2d at

1286; and then citing/n re Adelphia Comm. Corp., 342 B.R. 122, 126(Bankr.

S.D.N.Y. 2006)("Matters left to the bankruptcy court's discretion—including

whether to lift a stay under § 362(d)—are reviewed for abuse of discretion."). A

bankruptcy court abuses its discretion "when its ruling is based on an erroneous

view of the law or a clearly erroneous assessment of the evidence." In re Soundview

Elite Ltd., 646 F.App'x 1, 1 (2d Cir. 2016)(citing   re Highgate Equities, Ltd., 279




5 Bankruptcy court orders lifting an automatic stay are final for purposes of
appealability. See In re Quigley Co., Inc., 676 F.3d 45, 51 (2d Cir. 2012)(citing In re
Chateaugay Corp. Inc., 880 F.2d 1509, 1511 (2d Cir. 1989)); see also Ritzen Group,
Inc. V. Jackson Masonry, LLC, 140 S. Ct. 582(Jan. 14, 2020).

® District courts review the Bankruptcy Court's legal conclusions de novo and its
factual findings for clear error. In re Hyman, 502 F.3d 61, 65(2d Cir. 2007); see also
In re Bayshore Wire Products Corp., 209 F.3d 100, 103(2d Cir. 2000)("Like the
District Court, we review the Bankruptcy Court's findings of fact for clear error . . .
[and] its conclusions of law de novo").

                                           6
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 7 of 15




F.3d 148, 152(2d Cir. 2002)). The denial of a motion to reconsider in bankruptcy is

also reviewed for abuse of discretion. See, e.g., Matter of AMR Corp., 566 B.R. 657,

665 (S.D.N.Y. 2017)(citations omitted).

II.    THE APRIL 1, 2019 ORDER TERMINATING THE AUTOMATIC STAY

       Section 362(a) of the Bankruptcy Code provides that the filing of a

bankruptcy petition "operates as a stay, applicable to all entities, of. . .(2) the

enforcement against, the debtor or against property of the estate, of a judgment

obtained before the commencement of the case under this title ...[and](6) any act

to collect, assess, or recover a claim against the debtor that arose before the

commencement of the case under this title." 11 U.S.C. § 362(a)(2),(6).

       Section 362(d) provides that the court may grant relief from the stay, such as

terminating or modifying the stay, as follows:

      (1) for cause, including the lack of adequate protection of an interest in
          property of such party in interest;
      (2) with respect to a stay of an act against property under subsection (a)
          of this section, if—
             (A) the debtor does not have an equity in such property; and
             (B) such property is not necessary to an effective reorganization .


Id. § 362(d)(l)-(2).

       With respect to subsection (1) and determining whether there is "cause," this

Court considers the non-exclusive factors set forth by the Second Circuit in In re

Sonnax, 907 F.2d at 1286.'^ But only those factors "relevant to a particular case



 These factors include: "(1) whether relief would result in a partial or complete
resolution of the issues;(2) lack of any connection with or interference with the
bankruptcy case;(3) whether the other proceeding involves the debtor as a
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 8 of 15




need to be considered," and the Court "need not assign them equal weight." In re

Touloumis, 170 B.R. 825, 828(Bankr. S.D.N.Y. 1994)(first citing 7n re Sonnax, 907

F.2d at 1285; and then citing In re Anton, 145 B.R. 767, 770(Bankr. E.D.N.Y.

1992)). On a motion for relief from the automatic stay under Section 362(d), the

debtor bears the burden of proof on all issues, other than establishing the debtor's

equity in the property. In re Fennell, 495 B.R. 232, 239(Bankr. E.D.N.Y. 2012)

(citing 11 U.S.C. § 362(g)).

       Courts in this circuit have ruled that a debtor's failure to pay mortgage

payments can constitute sufficient cause to modify an automatic stay. Osuji, 589

B.R. at 511 (first citing in re Campora, Nos. 14-CV-5066 (JFB), 14-CV-7123(JFB),

2015 WL 5178823, at *5 (E.D.N.Y. Sept. 3, 2015); and then citing In re Fennell, 495

B.R. at 239); In re Everton Aloysius Sterling, 543 B.R. 385, 392(Bankr. S.D.N.Y.

2015); Thompson v. JPMorgan Chase Bank, N.A., No. ll-cv-2905(JFB), 2012 WL

739384, at *6 (E.D.N.Y. Mar. 8, 2012). Failure to make mortgage payments is "one

of the best examples of a lack of adequate protection' under Section 362(d)(1) of the




fiduciary;(4) whether a specialized tribunal with the necessary expertise has been
established to hear the cause of action;(5) whether the debtor's insurer has
assumed full responsibility for defending it;(6) whether the action primarily
involves third parties;(7) whether litigation in another forum would prejudice the
interests of other creditors;(8) whether the judgment claim arising from the other
action is subject to equitable subordination;(9) whether movant's success in the
other proceeding would result in a judicial lien avoidable by the debtor;(10) the
interests ofjudicial economy and the expeditious and economical resolution of
litigation;(11) whether the parties are ready for trial in the other proceeding; and
impact of the stay on the parties and the balance of harms." In re Sonnax, 907 F.2d
at 1286.

                                          8
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 9 of 15



Bankruptcy Code." In re Schuessler, 386 B.R. 458, 480(Bankr. S.D.N.Y. 2008)

(citing In re Taylor, 151 B.R. 646, 648(E.D.N.Y. 1993)).

      Here, considering all the Sonnax factors and the record, the Court concludes

the Bankruptcy Court did not abuse its discretion when it lifted the stay pursuant

to 11 U.S.C. § 362(d)(1). See, e.g., Thompson, 2012 WL 739384, at *6 (upon

consideration of the Sonnax factors, finding cause where the debtor was not making

mortgage payments, the secured creditor had begun foreclosure proceedings in state

court, and creditor continued to expend money for taxes and insurance on the

property). In its motion to vacate the stay, KeyBank established that Buczek had

not made mortgage payments since early 2014. Bankr. Dkt. 105, at 2-4. Buczek

offers no evidence to contradict KeyBank's assertion that she failed to make her

post-petition mortgage payments. Indeed, she admitted that she had not made any

post-petition payments to KeyBank. Apr. 1 Hr'g Tr. 21:8-24. As Judge Bucki

explained at the hearing, this, on its own, is grounds for granting the motion for

relief from the automatic stay.® See Osuji, 589 B.R. at 511; In re Campora, 2015 WL

5178823, at *5 (collecting cases).




® While KeyBank's motion for relief from the automatic stay provided several
grounds, see Bankr. Dkt. 105, Judge Bucki's decision—as clearly stated on the
record and in the written order issued April 1, 2019—^was based solely on Buczek's
failure to pay these post-petition mortgage payments. Bankr. Dkt. 126; Dkt. 6-17.
To the extent that Buczek makes arguments in this appeal regarding those other
grounds, including those set forth in Section 362(d)(2), they are not relevant to this
Court's review.
       Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 10 of 15




       This Court affirms the Bankruptcy Court's April 1, 2019 order lifting the stay

in this action. The Court will consider next the order denying the motion for

reconsideration of the April 1, 2019 order.

III.   THE APRIL 22, 2019 ORDER DENYING THE MOTION TO
       RECONSIDER

       Pursuant to Bankruptcy Rule 9023, which incorporates Rule 59 of the

Federal Rules of Civil Procedure, a party may move to "alter or amend a judgment"

within 14 days of the entry of the judgment.^ Fed. R. Civ. P. 59(e); Fed. R. Bankr.

P. 9023. A motion for reconsideration "is not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a second bite of the apple." In re Peterson, Civ. No. 3;19-CV-

00249(KAD), 2020 WL 607153, at *1 (D. Conn. Feb. 7, 2020)(quoting Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52(2d Cir. 2012)). The Second

Circuit has held that a motion for reconsideration "should be granted only when the

[moving party] identifies an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice."

Id.(quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729

F.3d 99, 104(2d Cir. 2013)). As such, a motion for reconsideration is "an




9 Buczek cites to Rule 60 in reference to her Motion for Reconsideration and
arguments related to fraud. See, e.g., Dkt. 11, at 30. However, this Court construes
this Motion for Reconsideration as a motion under Rule 59—as it is a motion to
reconsider filed within 14 days of the entry of the "judgment." See Fed. R. Bankr. P.
7054(incorporating Federal Rule of Civil Procedure 54(a), which defines a
"judgment" as "any order from which an appeal lies"); see In re Flatbush Square,
Inc., 508 B.R. 563, 568-69(Bankr. E.D.N.Y. 2014).
                                          10
      Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 11 of 15




extraordinary remedy to be employed sparingly in the interests of finality and

conservation of scarce judicial resources." In re Richmond, 516 B.R. 229, 234

(Bankr. E.D.N.Y. 2014)(internal quotations omitted)(quoting Corines v. Am.

Physicians Ins. Trust, 769 F. Supp. 2d 584, 593-94(S.D.N.Y. 2011)).

      In her motion for reconsideration, as well as in her briefs in this appeal,

Buczek makes several arguments to challenge Judge Bucki's order lifting the stay

and order denying the motion for reconsideration. See generally Dkt. 11, at 5-6.

First, Buczek argues that KeyBank did not satisfy the requirements of 11 U.S.C. §§

362(d)(1) or (2), and that she was not required or notified of her obligation to make

post-petition mortgage payments. Id. at 27-28. Second, Buczek argues that her due

process rights were violated by KeyBank's failure to provide her with a copy of the

motion for relief from the stay, and its attachments. Id. at 23-27. As a result,

Buczek maintains that Judge Bucki's decision on KeyBank's motion was issued in

violation of due process and is a void judgment. Id. Lastly, Buczek alleges

KeyBank used fraud, false pretenses, and misrepresentation—particularly by filing

a "false" BPO—in seeking relief from the automatic stay. Id. at 28-30.

      In the hearing held on April 22, 2019, Judge Bucki determined that Buczek's

motion had not met the standard for reconsideration and, thus, denied the motion

for reconsideration. Apr. 22 Hr'g Tr. 34:10-11. Upon this Court's review of the

record and the parties' submissions, this Court concludes that the Bankruptcy

Court acted within its discretion in denying Buczek's motion for reconsideration.




                                          11
      Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 12 of 15




      First, as discussed earlier, Judge Bucki acted within his discretion in

concluding KeyBank was entitled to relief from the stay under Section 362(d)(1)

based on Buczek's failure to pay post-petition mortgage payments. See Apr. 1 Hr'g

Tr. 26:7-27:2. At both hearings. Judge Bucki made it clear his ruling was limited to

this basis alone—he made no ruling as to whether KeyBank was entitled to relief

under Section 362(d)(2). Id.; see also Apr. 22 Hr'g Tr. 28:5-29:20("Many of your

arguments focus on Section 362(d)(2) which deals with the valuation of the property

. .. My decision was based not on section 362(d)(2) but on 362(d)(1), which is for

cause."). Insofar as Buczek presents arguments on appeal related to Section

362(d)(2) and the value of the property, these arguments are irrelevant. Further,

Buczek's claim that she was never informed of her obligation to make the post-

petition payments was also properly rejected by Judge Bucki. At the April 22, 2019

hearing. Judge Bucki read on the record the case management order issued in

Buczek's bankruptcy case—^which provides that "all post-mortgage payments are to

be made to the debtor directly to the mortgagee or its servicer, unless the Trustee

agrees otherwise." Apr. 22 Hr'g Tr. 28:17-29:6. Buczek has not presented evidence

showing she was not obliged to make these payments. Thus, these arguments do

not merit reversal of Judge Bucki's orders.

      Similarly, Buczek's claim that she was denied due process does not establish

grounds for reconsideration here. It is well established that to satisfy due process

during any proceeding, there must be "notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford


                                          12
      Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 13 of 15




them an opportunity to present their objections." See, e.g., Pierre v. Aurora Com.

Corp., 620 B.R. 210, 219(S.D.N.Y. 2020)(quoting Mu/Zan-e v. Cent. Hanover Bank &

Tr. Co., 339 U.S. 306, 314(1950); and then citing 7n re Grumman Olson Indus., Inc.,

467 B.R. 694, 706 (S.D.N.Y. 2012)). Pursuant to 11 U.S.C. § 362(d), the motion for

relief from a stay may be granted "after notice and a hearing." Even assuming

Buczek was not served properly with KeyBank's motion and the attached BPO, the

record clearly establishes that KeyBank gave adequate notice of the motion for stay

relief. And, as Judge Bucki stated, the BPO was not relevant to his decision

because his decision was not based on the value of the property at all, which is a

"Section 362(d)(2) issue." See, e.g., Apr. 22 Hr'g Tr. 32:1-7. Buczek had an

opportunity to respond to KeyBank's motion in person at two different hearings and

through various submissions to the Bankruptcy Court, including the motions for

reconsideration. Buczek has not shown any evidence of a denial of due process or

abuse of discretion entitling her to reversal of Judge Bucki's orders.

      Lastly, Buczek alleges KeyBank has engaged in various fraudulent actions

and misrepresentations to obtain relief from the stay and "quick sale" the property.

To the extent these arguments concern the value and information in the BPO, these

arguments are, again, irrelevant to this appeal of Judge Bucki's limited orders.

Further, Judge Bucki did not abuse his discretion in rejecting these arguments in

light of the court's learning of the state court order of foreclosure and sale

previously entered on May 18, 2018. At the April 22, 2019 hearing. Judge Bucki

explained that once a state court has decided the validity of a mortgage and the


                                           13
      Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 14 of 15



right to a foreclosure, the bankruptcy court was not permitted to revisit that

decision. See, e.g., Apr. 22 Hr'g Tr. 34:2-9 ("[T]he jurisdiction of whether you have a

valid mortgage is properly in state court because it was decided by state court and,

once they make their decision, I'm bound by it. I can't second-guess it."). Judge

Bucki instructed that arguments concerning the validity of the mortgage were to be

raised, either in the first instance or on appeal from the foreclosure judgment, in

state court. Id. Tr. 29:21-30:24. Based on this record. Judge Bucki correctly

concluded Buczek had not met the stringent standard for reconsideration of his

earlier order.


      As to Buczek's remaining arguments, this Court has reviewed them and

finds them without merit. The Bankruptcy Court orders are affirmed.



                                   CONCLUSION


      For the foregoing reasons, the Court concludes that the Bankruptcy Court did

not abuse its discretion in lifting the automatic stay and denying the motion for

reconsideration. The Court affirms the Bankruptcy Court's April 1, 2019 Order




10 In addition to her reply filed July 3, 2019, Buczek also filed a supplemental reply
brief on July 9, 2019. Dkts. 13, 15. In these briefs, Buczek presents various
objections to KeyBank's proof of claim, such as KeyBank's failure to provide original
security documents, KeyBank's failure to post bond or other security, KeyBank's
providing altered or inauthentic documents and signatures, and other acts of fraud.
See generally id. The Court has reviewed Buczek's arguments and finds them
irrelevant to this appeal, waived, or barred by the Rooker-Feldman doctrine, which
generally prohibits District Court direct review of state court decisions.
                                          14
      Case 1:19-cv-00527-JLS Document 20 Filed 12/08/20 Page 15 of 15




granting relief from the stay and the April 22, 2019 Order denying the motion for

reconsideration. The Clerk of the Court is ordered to close this appeal.

      The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal

from this judgment would not be taken in good faith and, therefore, DENIES leave

to appeal as a poor person. See Coppedge v. United States, 369 U.S. 438, 444-46

(1962).

      Buczek must file any notice of appeal with the Clerk's Office, United States

District Court, Western District of New York, within 30 days of the date of

judgment in this action. Requests to proceed on appeal as a poor person must be

filed with the United States Court of Appeals for the Second Circuit in accordance

with the requirements of Rule 24 of the Federal Rules of Appellate Procedure.



SO ORDERED.



Dated;       December 8, 2020
             Buffalo, New York




                                          JOI^L^INATRA^R.
                                          UMPTED STATES DTSfRICT JUDGE




                                         15
